Citation Nr: 0530923	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  02-19 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to service connection for a left knee 
condition.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1997 to May 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, that denied service connection for right and left 
knee conditions.  In April 2003, the Board undertook 
additional development of the evidence as to these issues 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a regulation that 
was later invalidated.  See Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In 
November 2003, the Board remanded the claims for further 
development.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claims has been obtained.

2.  The veteran does not currently have a right knee 
condition.

3.  The veteran does not currently have a left knee 
condition.


CONCLUSIONS OF LAW

1.  A right knee condition was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1131; 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2005).

2.  A left knee condition was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1131; 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for right and left knee conditions diagnosed as 
patella-femoral syndrome in service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including arthritis and mental disorders, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2005).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show:  (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

Having carefully considered the veteran's claims in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claims, and 
the appeal will be denied.

As an initial matter, the Board notes that these claims were 
remanded in November 2003 for the purpose of obtaining an 
additional examination of the knees, which would yield 
fuller, more accurate and more current information as to the 
nature and etiology of the veteran's bilateral knee 
conditions.  The veteran was scheduled for three separate 
examinations, and failed to report for all three.  The first 
examination was scheduled for March 26, 2004.  A notification 
regarding the scheduling of the exam was mailed, but no 
response from the veteran was received.  The next examination 
was scheduled for June 30, 2004, and the veteran was timely 
notified of the rescheduling.  The veteran failed to appear 
for this examination.  The RO next rescheduled the veteran's 
examination for June 2005, and sent notification of this 
rescheduling to the veteran.  He also failed to report for 
this examination.  As a result, the Board does not have 
before it the information which it had sought upon remand, 
and must come to a determination on the basis of information 
already included in the record.  38 C.F.R. § 3.655 (2005).  
The Board reminds the veteran that the duty to assist is not 
a "one-way street."  The applicable case law provides that, 
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The Board thus turns to the merits of the case.


A review of the veteran's service medical records shows that 
the veteran complained of right and left knee pain on 
multiple occasions.  He first complained of right knee pain 
in early November 1998.  At that time, he reported to the 
emergency room at the Naval Hospital in Okinawa, Japan, 
complaining of right knee pain over the last couple of months 
that had worsened in the past week.  He had noted the pain 
while running, but had continued to run.  On examination, the 
knee was found to be normal.  The assessment was patella-
femoral pain syndrome.  He was advised to follow up at sick 
call for physical therapy.  Later that week, the veteran 
reported to sick call regarding his right knee pain.  He 
reported that his right knee had given out while he was 
running but that he was able to continue running at that 
time.  He also reported having no prior history of a right 
knee problem.  The assessment was right knee muscle strain.  
He was given medication for pain and placed on light duty for 
one week.  In late November the veteran again reported to 
sick call complaining of right patellar knee pain that was 
worse on running, climbing, and descending stairs.  The 
assessment was patella-femoral pain syndrome.  He was 
referred to the "Knee School" for physical therapy, and 
instructed to begin his physical therapy exercises at home.  
December 1998 service medical records show that the veteran 
participated in physical therapy at the Knee School, where he 
received instruction in the etiology and prevention of 
patella-femoral pain syndrome.  He was given a program for 
self-treatment and was advised to follow up with the physical 
therapist in four weeks.  In mid-December he reported for 
follow up and indicated that his right knee pain was much 
decreased, although he still noticed it when running.  On 
examination, the right knee was normal.  The assessment was 
patella-femoral pain syndrome, improving.  He was advised to 
continue with his self-treatment physical therapy program.  

There were no further complaints of knee pain until early 
April 2000, when the veteran reported to sick call 
complaining of left knee pain for the previous three days.  
He reported experiencing pain ranging between dull and sharp, 
and noted that the left knee hurt when he walked or on 
weight-bearing.  The left knee hurt more on ascending the 
stairs, than on descending.  He noted initial onset of the 
pain after working out his knees at the gym.  The examiner 
noted the veteran had a history of a fracture of the left 
fibula.  On examination, the left knee was normal, aside from 
tenderness.  The assessment was left knee strain.  He was 
assigned light duty for three days.  In approximately mid-
April the veteran again complained of left knee pain.  At 
that time, he reported having stepped in a dip earlier that 
month while running, which resulted in his left knee bending 
from the outside in.  He stated that the pain resolved, and 
then he began noticing it again about two and a half weeks 
earlier, when he had last reported to sick call.  He reported 
that the pain would occasionally shoot up and down his left 
leg about half way, both above and below the knee.  Going up 
and down steps and hills increased the pain.  On examination, 
the knee was normal.  The assessment was knee pain.  He was 
advised to do physical therapy exercises, and was prescribed 
light duty for six days.  In late-April, the veteran reported 
for follow up on his left knee.  He stated that his knee was 
feeling better, and he was returned to full duty.

In early June 2000, the veteran again reported to sick call 
complaining of pain in his left knee.  He was noted to have 
had a history of left knee pain.  He indicated that his left 
knee was irritated by impact exercises and going up and down 
stairs.  He reported that Motrin relieved his pain.  On 
examination, the left knee was within normal limits.  The 
assessment was meniscus sprain.  The veteran was advised to 
do physical training at his own pace for one week and to 
continue with his physical therapy exercises.  In mid-June he 
presented to sick call complaining of left knee pain for the 
previous three months.  He stated that the seven-day period 
of light duty on which he had been placed at the time of his 
last visit had not resolved his left knee pain at all, and 
that his condition was as it had been on his previous visit.  
Examination revealed a knee within normal limits.  The 
assessment was patella-femoral pain syndrome.  He was advised 
to continue physical training at his own pace, and to 
continue physical therapy.  He was instructed to return to 
sick call if his condition worsened.  X-ray examination 
conducted approximately one week later was unremarkable, 
aside from some crepitus noted under the knee cap.  He was 
given range of motion exercises and pain medication.  The 
provisional diagnosis was patella-femoral pain syndrome.  At 
a physical therapy appointment a few days later, he again 
described the original left knee injury in which he twisted 
the knee but continued to run.  He described his current pain 
as occurring only on ascending or descending stairs or with 
running.  He stated that the pain was consistent with any 
increased activity.  On examination of both knees, there was 
noted to be some bilateral knee hypermobility, and full range 
of motion bilaterally.  All other testing was negative.  He 
was assessed as having left patella-femoral pain syndrome and 
moderate bilateral knee hypermobility.  He was instructed as 
to a four-week plan of physical therapy.  

The remainder of the veteran's service medical records does 
not refer to treatment for either right or left knee 
problems.  A March 2002 Chronological Record of Medical Care 
noted that the veteran had bilateral patella-femoral pain 
syndrome that first began in 1998, and that he had attended 
physical therapy and used orthotics.  It similarly noted that 
he had sprained his left knee in June 2002.  Examination of 
the knees in March 2002 revealed bilateral full range of 
motion on both extension and flexion and full strength.  All 
other tests were negative.  The Board notes that at this 
March 2002 examination, the veteran indicated that he 
intended to seek VA disability for his bilateral knee 
problems, among other disabilities.  The Board also notes 
that the veteran indeed filed his disability claim in March 
2002.

In connection with his claim for service connection, in April 
2002, the veteran's knees were examined by a VA-contracted 
physician.  On examination of the lower extremities, there 
were no signs of abnormal weight-bearing.  Examination of the 
knees revealed normal joints, bilaterally.  There was no 
heat, redness, swelling, effusion, drainage, abnormal 
movement, instability or weakness.  Range of motion was 
normal without pain, bilaterally.  The range of motion of the 
knees was not affected by fatigue, weakness, lack of 
endurance, or incoordination.  All other tests were negative, 
bilaterally.  In addressing the relationship of the veteran's 
previously fractured tibia with his bilateral knees, the 
examiner stated that the fracture was resolved and did not 
interfere with the range of motion of the knees.  X-ray 
examination of the knees was negative for any abnormality, 
bilaterally.  The examiner's diagnosis was "[n]o pathology 
to render a diagnosis for bilateral knee condition."  The 
examiner stated that the veteran had no tenderness or 
swelling on physical examination.  He had full range of 
motion with no difficulty ambulating with a normal gait.  His 
gait was not unpredictable or unsteady.  He also had no 
trouble transferring from the floor to the exam table.  In an 
addendum to the report, the examiner noted that there were no 
functional limitations of the knees, bilaterally.

Prior to separation, the veteran noted on his May 2002 post-
deployment report that he did not have any unresolved medical 
problems that had developed during deployment.  While it is 
clear that the veteran had trouble with his knees on several 
occasions, his service medical records indicate that his 
bilateral knee problems fully resolved prior to his 
separation; thus, the evidence shows that his bilateral knee 
problems in service were acute and transitory.  The Board 
therefore finds that the weight of the evidence demonstrates 
that during the veteran's service there was no combination of 
manifestations sufficient to identify bilateral knee 
conditions so as to establish chronicity of such claimed 
disorders during service.  38 C.F.R. § 3.303(b).  

As chronicity in service has accordingly not been 
established, a showing of continuity of symptoms after 
discharge is required to support the veteran's claims.  38 
C.F.R. § 3.303(b).  With regard to the continuity of post-
service symptomatology, the first and only evidence of post-
service knee problems is dated in August 2002.  The veteran 
had been scheduled for an MRI, due to a history of a sinus 
polyp.  The examiner noted that a full medical examination 
had been conducted prior to his separation from service five 
months before.  In discussing his current problems, the 
veteran reported having chronic bilateral knee pain due to 
patella-femoral pain syndrome.  The examiner did not treat 
the veteran's knees at that time, noting that he was doing 
physical therapy exercises. 

The Board notes that VA records dated from August 2002 
through January 2003 have been associated with the file.  
Despite two requests for additional information regarding 
treatment for his bilateral knee conditions, no response was 
received.  As noted above, the veteran did not report for an 
examination of the knees, which may have yielded more 
information as to his current conditions.  After a thorough 
review of the evidence of record, the Board finds that the 
evidence does not show that the veteran has any current knee 
conditions related to active service, including as secondary 
to his service-connected residuals of a fractured tibia.  The 
veteran was treated for left and right knee problems during 
service, which appear to have resolved.  At his May 2002 
discharge, the veteran reported that he did not have any 
unresolved medical problems that had been incurred in active 
duty.  There is no post-service medical evidence which would 
indicate a bilateral knee condition - only a single reference 
to a chronic bilateral knee problem which appears to have 
been based upon the veteran's description of his own history.  
The Board notes that transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber is a medical professional.  See Swann 
v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993).  Based on these findings, the Board 
concludes that the veteran's right and left knee problems 
were acute and transitory and resolved with treatment during 
service.  See 38 C.F.R. § 3.303.

The Board has also considered the veteran's claims that he 
has chronic bilateral knee problems related to his service.  
However, as a layman, the veteran is not competent to give a 
medical opinion on causation or aggravation of a medical 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

In the present case, there is no competent medical evidence 
that the veteran currently has bilateral knee conditions that 
have been linked to service or to a service-connected 
disability.  No probative, competent medical evidence exists 
of a relationship between any currently claimed knee 
disorders and any alleged continuity of symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); McManaway v. West, 
13 Vet. App. 60 (1990); Savage v. Gober, 10 Vet. App. 488 
(1997).  The Board concludes that bilateral knee disabilities 
were not incurred in or aggravated by the veteran's service.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in March 2004 and 
July 2004; a rating decision in June 2002; a statement of the 
case in October 2002; and a supplemental statement of the 
case in August 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained an examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.


ORDER

Service connection for a right knee condition is denied.

Service connection for a left knee condition is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


